Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. For an example, on page 1, it should be deleted all unnecessary information except the title.
The abstract of the disclosure is objected to because the abstract, line 1 “A single-blade razor apparatus and methods for manufacturing the same” should read --A single-blade razor apparatus and methods are for manufacturing the same.--  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required because:
the specification does not disclose the language “removably” used in Claim 21, lines 3-4 “an aperture for removably receiving a single blade”.  Claims 26, 32, 39-40 have the same issue of “removably” receiving, receive, retaining, or retain;
the specification does not disclose the term “free from biasing force
the specification does not disclose the term “wherein the upper portion and the lower portion are secured by a chemical adhesive, welding, one or more screws, or any combination thereof” in Claim 25, the last sentence.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
A claim limitation in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application, the claim limitation “means” for retaining the single blade in claim 39 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 39 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. See a plurality of retaining posts in claim 40 and in Figure 6.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-25, 27-28, 30-31, 34, 36-37, 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, the term of “wherein proximate the front side of the head, the upper portion does not make physical contact with the lower portion” is unclear. Applicant’s Figures 3-4, reproduced herein below, show the front side (115) of the head, which has the upper portion (130) contacts the lower portion (120). See Applicant’s specification, paragraph 5 and claim 23 recites that “wherein proximate the front side of the head, the upper portion physically supported by the lower portion”.  Thus, the term of “wherein proximate the front side of the head, the upper portion does not make physical contact with the lower portion” is unclear how to this term should be interpreted.  

    PNG
    media_image1.png
    383
    710
    media_image1.png
    Greyscale

Claim 22, with regards to terms of an upper portion and a lower portion used in the claim are unclear because this invention is a portable device capable of achieving an infinite number of orientations including orientations where the upper would not be the upper and the lower would not be the lower. It is recommended that terms be utilized that are true regardless of orientation. Claims 23-25, 28 have the same issues of the “upper” and “lower” portions above.
Claim 25, the last sentence, the “any combination thereof” used in the term “wherein the upper portion and the lower portion are secured by a chemical adhesive, welding, one or more screws, or any combination thereof” is unclear. The “any combination thereof” appears that the upper and lower portions can be secured by a combination of a chemical, welding, and one or more screws, which is not disclosed in Applicant’s specification (see Para. 42) and destroys the function of screws. Thus, it is unclear how the “any combination thereof” should be interpreted.
The term "approximately" in claim 27 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How close is a shape to be considered as “approximately” semicircular in a shape? Is a quarter or three quarters of circular to be considered as “approximately” semicircular? The language of “approximately” is suggested to delete in the claim. Claims 34 and 40 have the same issue of “approximately” semicircular.
The scopes of Claims 30-31 and 36-37 are unclear. The term "substantially" in these claims is defined by the specification, which provides ≤ 0.1% Nickel in the powder feedstock. If any nickel is in the powder feedstock, the powder feedstock is not nickel-free. 
Claim 28, the last sentence, the language “around” used in the term “wherein the upper and lower support elements are sized to contact the single blade when inserted and to permit the single blade to pivot around contact points” is unclear. Applicant’s Figure 2 shows the blade 200 that is inserted in a narrow aperture or slot between the upper and lower portions. There is no room or space for the blade to pivot around any contact point. Thus, the term is unclear how the language “around” should be interpreted. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 26, 29-31, 39 of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of U.S. Patent No. 10, 538,005, hereinafter the US patent. 
Regarding claims 21 and 39, the U.S. Patent teaches a razor apparatus (claims 1 and 18), comprising: a handle (claim 1, line 2); and
a head (claim 1, line 3) mounted on the handle, the head having a rear side including an aperture for removably receiving a single blade (claim 1, line 5), wherein the head is configured to receive the single blade upon insertion of the single blade into the rear side of the head via the aperture, the head further having a front side through which a cutting edge of the single blade is exposed during use (claim 1, lines 3-9 “a front side” and “a rear side”);
wherein the head includes means for retaining the single blade in a manner that, during shaving, permits the entirety of the single blade to move, free from biasing forces, in at least two dimensions relative to the head, wherein the at least two dimensions include a dimension perpendicular to a face of the single blade (see claims 1, 7 and 18; see the last paragraph of claims 1 and 18).
Regarding claim 22, as best understood, the US patent teaches that the head comprises an upper portion and a lower portion that form the aperture, wherein proximate the front side of the head, the upper portion does not make physical contact with the lower portion (for an example, claim 1 of the US patent recites “an aperture for removably receiving a single blade”, “a front side through which a cutting edge of the single blade is exposed”, and  “wherein the head comprises an upper portion and a lower portion that form the aperture”. Thus, a portion of the upper and the lower portions, where the cutting edge of the blade is exposed, do not make physical contact and it meets the scope of claim 22).
Regarding claim 23, the US patent teaches that the head comprises an upper portion and a lower portion that form the aperture, wherein proximate the front side of the head, the upper portion is physically supported by the lower portion (see claim 20 of the US patent).
Regarding claim 24, the US patent teaches that the head comprises an upper portion and a lower portion that form the aperture, wherein the upper portion and the lower portion are secured by one or more fasteners (see claim 6 of the US patent).
Regarding claim 26, the US patent teaches that the head comprises a plurality of retaining posts (see claims 7 and 19 of the US patent “a plurality of retaining posts”) each configured to mate with a respective recess in the single blade to removably retain the single blade within the head.
Regarding claim 29, the US patent teaches that to move in at least two dimensions during use, the single blade is permitted to move according to one or more of the following:
movement of the single blade along a dimension parallel to the exposed cutting edge of the single blade by 0.175 - 0.3 mm;
movement of the single blade along a dimension perpendicular to the exposed cutting edge of the single blade and parallel to the face of the single blade by 0.2 - 0.45 mm;
movement of the exposed cutting edge along a dimension perpendicular to the face of the single blade by 0.15 - 0.375 mm;
movement of a rear edge of the single blade along a dimension perpendicular to a face of the single blade by 0.45 - 1.00 mm; or any combination of the foregoing. See claim 9 of the US patent.
Regarding claims 30-31, as best understood, the US patent teaches that the head is composed of a sintered, substantially nickel-free stainless steel powder feedstock, wherein the substantially nickel-free stainless steel powder feedstock has a post-sintering composition by weight of: ≤ 0.2% carbon, 0.75 -0.90% nitrogen, 16.5 - 17.5% chromium, ≤ 0.1% nickel, 3.0 - 3.5% molybdenum, 10.0 - 12.0% manganese, ≤ 1.0% silicon, balance iron. See claims 10-11 of the US patent.
Claim 25 of this pending application is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of U.S. Patent No. 10, 538,005, hereinafter the US patent in view of Ferich (US 2150056). 
Regarding claim 25, the US patent teaches all of the limitations as stated in claim 21 above including an upper portion and an lower portion are secured by fasteners (claim 6 of the US patent), not screws. 
Ferich shows a razor (Figures 1-8) comprising a shaving head (Figure 3) that has an upper portion (8) pivotally secured to a lower portion (2) by screws (11, Figures 7-8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the fasteners of the US patent device to have screws for securing the upper portion to the lower portion, as taught by Ferich, since this is known for the same purpose.
Claims 27-28, 32-38, 40 of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of U.S. Patent No. 10, 538,005, hereinafter the US patent in view of Pirc (US 5461781). 
Regarding claim 27, as best understood, the US patent teaches all of the limitations as stated in claims 21 and 26 above except that the retaining posts are “approximately” semicircular in shape with a radius of 2.0 +/- 0.05 mm and a diameter of 3.95 +/- 0.05 mm.
Pirc shows a razor apparatus having a head (Figure 5) and a handle (Col. 2, line 49), wherein the head has an upper portion (a cap 10) and a lower portion (a retainer 60), and a blade (40) is between the upper and lower portions (Figure 5), and wherein the upper portion includes a plurality of semicircular retaining posts (protrusions 27) for respectively matting a recess of the blade (Figure 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the plurality of posts of the US patent to be semicircular shapes, as taught by Pirc, in order to allow the blade to be easily slid rearwardly and forwardly (Col. 3, lines 14-21 of Pirc). 
Further, it would have been an obvious matter of design choice to make the posts of whatever form or shape was desired or expedient, including a semicircular shape with a radius of 2.0 +/- 0.05 mm and a diameter of 3.95 +/- 0.05 mm, to mate with respectively a recess in the blade. Furthermore, the shape of the posts is merely a recognized equivalent to provide an easy way to insert and mate with respectively a recess in the blade, since applicant has not disclosed that having any specific construction of the semicircular-shaped with a radius of 2.0 +/- 0.05 mm and a diameter of 3.95 +/- 0.05 mm solve any stated problem or is for any particular purpose, and it appears the semicircular-shaped with a radius of 2.0 +/- 0.05 mm and a diameter of 3.95 +/- 0.05 mm of the posts would perform equally well while being constructed of any semicircular shape of the posts (see Applicant’s specification, para 52 “the number and shape of retaining posts 180 may vary”). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey etal., 149 USPQ 47.
Regarding claim 28, as best understood, the US patent teaches all of the limitations as stated in claim 21 above except that the upper portion includes a plurality of upper support elements, wherein the lower portion includes a plurality of lower support elements, and wherein the upper and lower support elements are sized to contact the single blade when inserted and to permit the single blade to pivot “around” or about contact points.
Pirc also shows the upper portion includes a plurality of upper support elements (Examiner note that claim 28 is directly depended on claim 21, therefore Figure 5 of Pirc, semicircular protrusions 27 are a plurality of upper support elements), wherein the lower portion includes a plurality of lower support elements (two biasing members 65, Figure 5 of Pirc), and wherein the upper and lower support elements are sized to contact a blade (30) when inserted and to permit the blade to pivot “around” contact points (Figure 5 of Pirc shows large notches 42 that have a leeway that allows the blade 30 is capable of pivoting on contact points of the semicircular protrusions 27 and the biasing members 65).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the upper and lower portions of the US patent to have semicircular protrusions and biasing members (upper and lower support elements), as taught by Pirc, in order to allow the blade to be easily slid rearwardly and forwardly (Col. 3, lines 14-21 of Pirc) and to be biased upwardly for reducing any adverse effects caused by manufacturing tolerances which could cause undesired movement of the skin-engaging elements during shaving (Col. 3, lines 42-47 of Pirc).
Regarding claim 40, the US patent teaches that the means for retaining the single blade comprises a plurality of retaining posts, each configured to mate with a respective recess in the single blade to removably retain the single blade within the head, wherein the retaining posts are approximately semicircular in shape with a radius of 2.0 +/- 0.05 mm and a diameter of 3.95 +/-0.05 mm. see claims 26-27 above.
Regarding claim 32, the patent teaches a method of manufacturing a razor apparatus, comprising: 
fabricating a head having a rear side including an aperture for removably receiving a single blade; and
assembling the head, wherein when assembled, the head is configured to removably receive the single blade upon insertion of the single blade into the rear side of the head via the aperture, and wherein when assembled, the head is configured to retain the single blade in a manner that, during shaving, permits the entirety of the single blade to move, free from biasing forces, in at least two dimensions relative to the head, wherein the at least two dimensions include a dimension perpendicular to a face of the single blade. See the method claim 12 of the US patent.
However, the US patent fails to teach a step of fabricating a handle.
Pirc also teaches a handle (Col. 2, line 49 “a handle section”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the razor apparatus of the US patent to have a handle, as taught by Pirc, in order to allow the razor apparatus to be held and easily controlled during shaving.
Regarding claim 33, the US patent teaches that fabricating the head includes forming a plurality of retaining posts in the head, wherein each of the plurality of retaining posts is configured to mate with a respective recess of the single blade to retain the single blade, when inserted, within the head; and the retaining posts are spaced to retain the single blade during use while permitting the single blade to move in at least two dimensions during use (see claim 13 of the US of patent. With regards to the “the retaining posts are spaced”, the claim 13 recites that “each of the plurality of retaining posts is configured to mate with a respective recess of the single blade”, thus, the retaining posts are intrinsically spaced).
Regarding claim 34, the US patent teaches that the retaining posts are formed to be approximately semicircular in shape with a radius of 2.0 +/- 0.05 mm and a diameter of 3.95 +/-0.05 mm. See the modification in claim 27 above.
Regarding claims 35-37, the US patent teaches that the head is performed using a metal injection molding process;
the metal injection molding process employs a substantially nickel-free stainless steel powder feedstock; and 
the substantially nickel-free stainless steel powder feedstock has a post-sintering composition by weight of: ≤ 0.2% carbon, 0.75 - 0.90% nitrogen, 16.5 - 17.5% chromium, ≤ 0.1% nickel, 3.0 - 3.5% molybdenum, 10.0 - 12.0% manganese, ≤ 1.0% silicon, balance iron. See claims 14-16 of the US patent.
Regarding claim 38, the US patent teaches that fabricating the head is performed using a machining process. See claim 17 of the US patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 28, 30-32, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Randol (US 2682105) in view of Simonetti (US 3777396).
Regarding claims 21 and 39, Randol shows a razor apparatus (Figures 1-14), comprising: 
a handle (16); and
a head (15, Figure 5) mounted on the handle,
wherein the head has a rear side (Figure 5, where a blade 37 is inserted) including an aperture (Figure 8, there is an aperture for inserting the blade 37) for removably receiving a single blade (37), wherein the head is configured to receive the single blade upon insertion of the single blade into the rear side of the head via the aperture (Figures 8, 10-11), the head further having a front side through which a cutting edge of the single blade is exposed during use (Figure 8 below, see the cutting edge is exposed);
wherein the head includes (lips 34, two flanges 35, projections 28, and ears 27, Figures 3 and 5, are for retaining the blade) or means for retaining the single blade. 
However, Randol fails to disclose that the blade can be moved in at least two dimensions relative to the head, wherein the at least two dimensions include a dimension perpendicular to a face of the single blade.
Simonetti shows a razor apparatus (Figures 1-4) comprising a handle (13) mounted to a head (cartridge 10), wherein the head has upper and lower portions (a cap 24 and a blade seat 20) for receiving a blade (26), wherein the head has a transverse gap (70, Figure 4) for allowing the blade (26) to be moved within the head (Col. 3, lines 5-30).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the head of Randol to have a gap, as taught by Simonetti, in order to allow the head or the cartridge to have manufacturing tolerances, essentially giving some wiggle room in a final product production (as disclosed in Col. 3, lines 5-16 of Simonetti) and allow the blade to be easily inserted to and removed from the head.
Since Randol added manufacturing tolerances to the head, the modification of Randol’s head shows a space for the blade movements in at least two dimensions (up, down, and lateral directions within the space) relative to the head, wherein the at least two dimensions include a dimension perpendicular to a face of the single blade (the up and down directions).

    PNG
    media_image2.png
    482
    631
    media_image2.png
    Greyscale

Regarding claim 22, as best understood, the modified device of Randol shows that the head comprises an upper portion and a lower portion that form the aperture (Figure 8 of Randol above), wherein proximate the front side of the head, the upper portion does not make physical contact with the lower portion (Figure 5 of Randol, there is a gap between lips 34 that does not make physical contact with the lower portion).
Regarding claim 23, the modified device of Randol shows that the head comprises an upper portion and a lower portion (Figure 8 of Randol above) that form the aperture, wherein proximate the front side of the head, the upper portion is physically supported by the lower portion (Figure 6 of Randol, two terminal flanges 35 and lips 34 contact the plate 24 at proximate the front side of the head. Please note that as the claim is written, it does not require that the upper portion directly contacts with the lower portion).
Regarding claim 24, the modified device of Randol shows that the head comprises an upper portion and a lower portion that form the aperture (Figure 8 of Randol above), wherein the upper portion and the lower portion are secured by one or more fasteners (Figures 1-2 of Randol, there are 2 pins 36 to secure the plate 33 to the plate 24).
Regarding claim 28, as best understood, since Randol added the manufacturing tolerances including the gap within the head, the modification of Randol shows the head comprises the upper portion and the lower portion that form the aperture (Figure 8 of Randol above), wherein the upper portion includes a plurality of upper support elements (lips 34, Figure 2), wherein the lower portion includes a plurality of lower support elements (positioning buttons 24a, Figure 9 of Randol), and wherein the upper and lower support elements are sized to contact the single blade when inserted and to permit the single blade capable of pivoting “around” on contact points.
Regarding claims 30-31, as best understood, the modified device of Randol shows all of the limitations as stated in claim 21 above including the head is metal (MPEP 608.02, section IX, drawing symbols, the razor head, Figure 3 of Randol is formed by metal), but Randol fails to shows that:
the head is composed of a sintered, substantially nickel-free stainless steel powder feedstock as set forth in claim 30; and wherein the substantially nickel-free stainless steel powder feedstock has a post-sintering composition by weight of: ≤ 0.2% carbon, 0.75 -0.90% nitrogen, 16.5 - 17.5% chromium, ≤ 0.1% nickel, 3.0 - 3.5% molybdenum, 10.0 - 12.0% manganese, ≤ 1.0% silicon, balance iron as set forth in claim 31.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the metal head composed of a sintered, substantially nickel-free stainless steel powder feedstock, wherein the substantially nickel-free stainless steel powder feedstock has a post-sintering composition by weight of: ≤ 0.2% carbon, 0.75 -0.90% nitrogen, 16.5 - 17.5% chromium, ≤ 0.1% nickel, 3.0 - 3.5% molybdenum, 10.0 - 12.0% manganese, ≤ 1.0% silicon, balance iron as set forth in claims 30-31, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 32, Randol teaches a method of manufacturing a razor apparatus (Figure 8 above), comprising: 
fabricating a handle (16);
fabricating a head (15, Figure 8 above) having a rear side including an aperture for removably receiving a single blade (37); and
assembling the handle and the head (Figure 1), wherein when assembled, the head is configured to removably receive the single blade upon insertion of the single blade into the rear side of the head via the aperture (Figure 8 above), and wherein when assembled, the head includes (lips 34, two flanges 35, projections 28, and ears 27, Figures 3 and 5, are for retaining the blade) or means for retaining the single blade.
However, Randol fails to disclose that the blade can be moved in at least two dimensions relative to the head, wherein the at least two dimensions include a dimension perpendicular to a face of the single blade.
Simonetti shows a razor apparatus (Figures 1-4) comprising a handle (13) mounted to a head (cartridge 10), wherein the head has upper and lower portions (a cap 24 and a blade seat 20) for receiving a blade (26), wherein the head has a transverse gap (70, Figure 4) for allowing the blade (26) to be moved within the head (Col. 3, lines 5-30).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the head of Randol to have a gap, as taught by Simonetti, in order to allow the head or the cartridge to have manufacturing tolerances, essentially giving some wiggle room in a final product production (as disclosed in Col. 3, lines 5-16 of Simonetti) and allow the blade to be easily inserted to and removed from the head.
Since Randol added manufacturing tolerances to the head, the modification of Randol’s head shows a space for the blade movements in at least two dimensions (up, down, and lateral directions within the space) relative to the head, wherein the at least two dimensions include a dimension perpendicular to a face of the single blade (the up and down directions).
Regarding claim 38, the modified method of Randol teaches that fabricating the head is performed using a machining process (since Applicant loosely claims the machining process without providing any guidance the different between the machine process and a machine for manufacturing razors. Randol’s razor shows detail size and shape of the head and the handle, the manufacturer intrinsically uses a machine to make razors). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Randol in view of Simonetti and further in view of Ferich (US 2150056).
Regarding claim 25, the modified device of Randol shows all of the limitations as stated in claim 21 above except that the upper portion is secured to the lower portion by screws.
Ferich shows a razor (Figures 1-8) comprising a shaving head (Figure 3) that has an upper portion (8) pivotally secured to a lower portion (2) by screws (11, Figures 7-8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the pins (36) of Randol to have screws, as taught by Ferich, since this is known for the same purpose.
Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Randol in view of Simonetti and further in view of Wertz (US 2015/0360375).
Regarding claims 35-37, as best understood, the modified device of Randol shows all of the limitations as stated in claim 32 above except that:
the head is performed using a metal injection molding process as set forth in claim 35;
the head is composed of a sintered, substantially nickel-free stainless steel powder feedstock as set forth in claim 36; and 
wherein the substantially nickel-free stainless steel powder feedstock has a post-sintering composition by weight of: < 0.2% carbon, 0.75 -0.90% nitrogen, 16.5 - 17.5% chromium, < 0.1% nickel, 3.0 - 3.5% molybdenum, 10.0 - 12.0% manganese, < 1.0% silicon, balance iron as set forth in claim 37.
Wertz shows a razor head (1700, Figure 17), wherein the razor head is performed using a metal injection molding process (Para. 69 “metal injection molding” and see Figure 18 and MPEP 608.02, section IX, drawing symbols, the razor head is formed by metal).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the razor head of Randol to be formed by metal by using metal injection molding, as taught by Wertz, since this is known for the same purpose (both razor heads are made by metal).
Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the metal head composed of a sintered, substantially nickel-free stainless steel powder feedstock, wherein the substantially nickel-free stainless steel powder feedstock has a post-sintering composition by weight of: ≤ 0.2% carbon, 0.75 -0.90% nitrogen, 16.5 - 17.5% chromium, ≤ 0.1% nickel, 3.0 - 3.5% molybdenum, 10.0 - 12.0% manganese, ≤ 1.0% silicon, balance iron as set forth in claims 36-37, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 26, 29, 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 27, 34, and 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 26-27, 33-34, and 40 are free of the prior art because the prior art does not teach or suggest a razor apparatus including a head that has a rear slot for removably inserting a single blade, wherein the slot is formed by upper and lower portions and the head has a plurality of retaining posts for retaining the single blade, wherein the blade is moved in at least at least two dimensions including a dimension perpendicular to a face of the single blade during used, in combination with the limitations  as set forth in the independent claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 29 is free of the prior art because the prior art does not teach or suggest a razor apparatus including a head that has a rear slot for removably inserting a single blade, wherein the slot is formed by upper and lower portions, wherein the blade is moved in at least at least two dimensions including a dimension perpendicular to a face of the single blade during used, for an example, where movement of the single blade is along a dimension parallel to the exposed cutting edge of the single blade by 0.175 - 0.3 mm,  in combination with the limitations as set forth in the independent claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        2/10/2021